Citation Nr: 9921179	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  94-11 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from October 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1993 rating action by the RO which 
denied entitlement to an evaluation in excess of 40 percent for 
the veteran's service-connected low back disorder.  In a rating 
decision of August 1995, the RO denied service connection for a 
liver disorder as secondary to his service-connected low back 
disability.  The veteran filed a notice of disagreement with this 
decision and was thereupon provided with a statement of the case 
in regard to this matter but he did not perfect an appeal.  This 
case was remanded by the Board for further development in 
September 1996.  

In a rating decision of July 1998, the RO denied service 
connection for a cervical spine disability and confirmed and 
continued the 40 percent rating for the veteran's low back 
disorder.  The veteran did not file a notice of disagreement in 
regard to the rating board's denial of service connection for a 
cervical spine disability and this issue is not before the Board 
for appellate consideration.  

Only the issue of entitlement to an increased rating for the 
veteran 's low back disorder is before the Board for appellate 
consideration at this time.  


FINDING OF FACT

The veteran's residuals of fractures of lumbar vertebrae consist 
of severe limitation of motion of the lumbar spine and 
demonstrable deformity of the L1 and L2 vertebrae.



CONCLUSION OF LAW

The criteria for a 50 percent evaluation for the veteran's 
service-connected low back disorder have been met.  38 
U.S.C.A.§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R.§ 4.71(a) Diagnostic Codes 5285, 5292, 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that it finds that the veteran's claim 
of entitlement to an increased rating for a low back disorder is 
"well grounded", meaning it is plausible.  All relevant facts 
have been developed and no further assistance to the veteran is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).  

Service medical records disclosed that the veteran was involved 
in a motorcycle accident in 1968 during service.  X-rays 
disclosed a chip fracture of the anterior superior body of L4 and 
a fracture of the transverse processes of L2, L3, and L4 on the 
left side.  By rating action of December 1971, the RO granted 
service connection for a low back disability, specifically 
limitation of motion of the lumbar spine as a residual of 
vertebra fractures.  A 40 percent evaluation was assigned for 
this disability, effective October 5, 1971.  This rating has been 
confirmed and continued by subsequent rating actions.  

In a September 1992 statement, D. J. Jakubek, M.D., reported that 
the veteran had had low back pain since his 1968 back injury.  
Physical examination disclosed some deformity, thickness and 
tenderness in the dorsal and lumbar segments of the spine.  A 
subsequent statement from this physician indicates continuing 
treatment for low back pain.  

On VA orthopedic examination in December 1992, the veteran 
complained of constant low back pain.  He said that he was unable 
to stand for prolonged periods of time and was also unable to 
bend over or walk for long periods of time.  He said that his 
back pain occasionally radiated into both lower extremities.  On 
evaluation, the veteran was noted to have 45 degrees of flexion 
with discomfort.  Extension was about 10 degrees and there was 20 
degrees of lateral flexion.  Rotation was 45 degrees to the right 
and about 30 degrees to the left.  Lateral flexion and rotation 
were all accompanied by discomfort.  There was tenderness to 
percussion in the lumbar spine and in the paravertebral muscles.  
Deep tendon reflexes were within normal limits.  Muscle tone in 
the lower extremities was within normal limits.  There was 
hypesthesia on the right buttocks and right posterior thigh.  
Straight leg raising was to about 30 degrees bilaterally, with 
pain.   The assessments included fracture of L4 and L5, remote, 
symptomatic.  

In June 1995, private records were received which reflected 
occasional treatment for low back pain during the period from May 
1990 to June 1995.  

On VA orthopedic examination in June 1997, a history of 
progressively worsening low back pain was reported.  The veteran 
was said to be limping and was having much more severe problems 
with his back.  Complaints of shooting numbness down the 
posterior lateral aspect of the calves, ankles, and feet, worse 
on the right, were reported.  He denied incontinence or 
bowel/bladder dysfunction other than hesitancy and postvoid 
dribble.  The veteran indicated that he could not work because of 
his back pain.  It was reported that he self treated this 
disability with alcohol and Motrin.  

On physical evaluation, the veteran was noted to be in obvious 
moderate pain with ambulation.  He had a steady, well-balanced 
gait that was intermittently left antalgic.  Lumbar spine flexion 
was to 30 degrees and there was 5 degrees of extension.  He had 
10 degrees of right and left lateral bending and 10 degrees of 
right and left lateral rotation.  There was mild bilateral lumbar 
paraspinous spasm and tenderness.  Heel and toe walking were 
normal and motor strength was 5/5 in all muscle groups of both 
lower extremities.  Deep tendon reflexes were symmetrical 
bilaterally with 2+ knee and ankle jerks.  Sitting straight leg 
raising with the Lasegue's testing was negative for radicular 
symptoms at 90 degrees of hip flexion and full knee extension.  
There was negative clonus bilaterally.  

X-rays were said to show an anterior chip fracture on the 
superior end plate of the L4 vertebra.  There was a profound 
degenerative change with disc space narrowing and vacuum disc 
phenomenon as well as large anterior and posterior osteophytes 
and collapse into dextroscoliosis at the L2-3 disc and through 
the L2-L3 bodies.  Wedging of the L2 and L1 vertebral bodies was 
noted.  The examiner described the veteran's lumbar spine 
disorder with lower extremity and back pathology as moderately 
severe.

In an August 1997 statement, D. J. Jakubek, M.D., reported that 
the veteran has chronic low back pain due to a service-related 
injury.  It was said that the pain was severe and prevented the 
veteran from working.  The veteran was reported to have obvious 
abnormalities and tenderness in the thoracolumbar spine.  
Examination revealed spasticity of the lower extremities, worse 
in the right leg.  

An April 1998 VA X-ray showed mild anterior wedging of the L1 
vertebral body which appeared to be old rather than recent.  
There was a 7.0-millimeter by 7.0 millimeter density within the 
soft tissues superior to the anterior superior margin of the L4 
vertebral body which may represent an un-united secondary 
ossification center or an old un-united chip fracture.  Mild 
degenerative changes were reported in the lumbosacral spine with 
degenerative disc disease at the L1-L2 and L2-L3 intervertebral 
spaces.  Mild right convex scoliosis of the lumbar spine was also 
noted.  

The veteran has been assigned a 40 percent evaluation for his 
service-connected low back disability based on severe limitation 
of motion in the lumbar spine under the provisions of 38 
C.F.R.§ 4.71(a), Diagnostic Code 5292.  Under the provisions of 
38 C.F.R. § 4.71(a), Diagnostic Code 5285, an additional 10 
percent rating may be assigned for residuals of fracture of one 
or more lumbar vertebrae if there is demonstrable deformity of a 
vertebral body.  Under the provisions of 38 C.F.R.§ 4.71(a), 
Diagnostic Code 5293, a 60 percent evaluation may be assigned for 
intervertebral disc syndrome of pronounced severity with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasms, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, if there is little intermittent relief.  Since 
the evidence does not show that the veteran's lumbar spine 
disability involves ankylosis, the provisions of Diagnostic Code 
5289 are not for application in this case.

On the veteran's recent VA examination, the examiner noted back 
pain and also reported mild paravertebral muscle spasms.  
However, the examining physician characterized the veteran's 
service-connected low back disorder as moderately severe rather 
than pronounced.  Moreover, while the veteran did complain of 
numbness in the lower extremities and feet, neurological 
evaluation was essentially normal with normal reflexes in the 
ankles.  Findings indicative of sciatic neuropathy were not 
found.  Since that is the case, it is apparent that the veteran 
does not meet the schedular criteria for a 60 percent evaluation 
under Diagnostic Code 5293.  However, recent VA X-rays in 1997 
and April 1998 noted old anterior wedging of the L1 and L2 
vertebrae.  Such wedging constitutes a demonstrable deformity of 
a lumbar vertebra and since the wedging was described as old, the 
Board associates this finding with the veteran's service-
connected residuals of a fracture of the lumbar spine.  Therefore 
a 10 percent evaluation is added for this aspect of the veteran's 
low back disability.  With this addition to the 40 percent 
evaluation, a 50 percent evaluation is appropriate for the 
veteran's low back disorder.  


ORDER

A scheduler rating of 50 percent for the residuals of a fracture 
of the lumbar spine is granted subject to the law and regulations 
governing the payment of monetary awards.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

